MANTON, Circuit Judge
(concurring). I concur in Judge HAND’S views that the deceased was engaged in interstate commerce, and that whether or not he died as a result of electric shock was a jury question. In view of the later utterances of the Supreme Court, our decision in Hudson & Manhattan Co. v. Iorio, 239 F. 855, 152 C. C. A. 641, now relied upon by the defendant in error, is of doubtful authority. This railroad was engaged exclusively in interstate commerce, and what the deceased did was a part of that commerce. The particular work he was doing, as set forth in the prevailing opinion, engaged him in interstate commerce.
A jury could hardly reach any other conclusion but that the deceased died as a result of an -electric shock. He was carrying a piece of sheet iron, and tried to lower it through the ventilating leg. 'While doing so, he cried out, fell over, and died at once. The bottom of the sheet iron struck a live wire uninsulated, and this had sufficient current to kill him. These outstanding facts, and other surrounding circumstances as stated in the prevailing opinion, satisfied one jury, and undoubtedly will another, that the deceased died as a result of an electric shock.
The judgment dismissing the action of the plaintiff in error should be reversed, and the order of reversal should provide that the judgment entered on the verdict of the jury stand. At the .trial, a motion for a nonsuit was made, pursuant to the New York practice, and denied. The defendant in error offered its proof, and at the end of the entire case a motion for the direction of a verdict in favor of the defendant in error was denied. The case was submitted to the jury, and a verdict rendered for the plaintiff in error. Judgment was entered on the verdict. Neither after the rendition of the verdict, nor after the entry of the judgment, does the record disclose any motion made to set aside the verdict. The trial judge, in his opinion rendered nearly three months after the entry of judgment, said:
“At the close of the trial, a motion was made by the defendant to set aside the verdict, which had been rendered by a jury in favor of the plaintiff for the sum of $21,000. The motion- was denied. Thereafter the defendant requested that the court take the matter under advisement further, in order that the testimony might be written out and a brief submitted in behalf of the defendant, with an opportunity to plaintiff to submit a brief, if she so desired.”
He thereupon reached the conclusion that the intestate was not engaged in interstate commerce, set aside the verdict, and entered judgment for the defendant. This resulted in vacating the judgment entered upon the verdict. It was error to conclude that the deceased was not engaged in interstate commerce. The question was one of law, and, although it was submitted to the jury as a question of fact, the plaintiff was and is entitled to. a ruling that the deceased .was engaged in interstate commerce as a matter of law.
The order entered on this decision recites “That the verdict of the jury in favor of the plaintiff, and the judgment entered there*917on, be and each and both of them are hereby severally and separately set aside and vacated, on the ground that the same is contrary to law, and that the decision of the court heretofore made, denying defendant’s motion to dismiss the complaint, be and is hereby withdrawn, and said motion is hereby granted, and that a verdict be and is hereby directed for the defendant upon the whole ease, and that judgment be entered for defendant accordingly.”
This erroneous ruling should be corrected by reinstatement of the verdict — not merely by reversing the order and directing a new trial. It is argued that this may not be done under the principle announced in Slocum v. N. Y. Life Ins. Co., 228 U. S. 376, 33 S. Ct. 523, 57 L. Ed. 879, Ann. Cas. 1914D, 1029. The Seventh Amendment of the Constitution, providing that “no fact tried by a jury shall be otherwise reexamined in any court of the United States, than according to the rules of the common law,” is no bar to such procedure. What the trial judge did, although the order recites other things, was to direct a verdict for the defendant. He reserved no right to nonsuit the plaintiff in error or to direct a verdict. He denied these motions, took the verdict of the jury, and then denied the motion to set it aside and entered judgment. There was no reservation of the motion for nonsuit at any time during the course of the trial.
Since the judgment is directed for the defendant in error, the question of the weight of the evidence is not here. No complaint is made of errors in the acceptance or rejection of evidence or the charge. The procedure leading up to the court’s reconsideration of the case is most unusual. Prom all that appears in this record, the court considered the application of the defendant in error without formal motion or notice to the plaintiff.
In the Slocum Case, a general verdict for the plaintiff was returned, and a judgment entered. The Circuit Court of Appeals reversed the judgment, with a direction to sustain the motion made at the trial and to enter judgment for the defendant. 177 F. 842, 101 C. C. A. 56. The question considered by the Supreme Court was whether the Circuit Court of Appeals erred in reversing the judgment, and, if it did not err in that regard, whether it should have awarded a new trial, instead of directing a judgment for the defendant on the evidence notwithstanding the verdict for the plaintiff. It was held that the Circuit Court of Appeals did not err in’ reversing the judgment, but that it did in failing to direct a new trial, instead of giving directions to enter a verdict. It had under consideration a statute of Pennsylvania as to the practice. It held that it was an infraction of the Seventh Amendment of the Constitution, above referred to, not to do so. The Circuit Court of Appeals held that, on examination of the evidence, there was not sufficient to sustain the verdict, and on that ground directed a verdict for the defendant. They did this on the theory, not that judgment was required by the state of the pleadings, but that it was warranted by the evidence. Although practically setting aside the verdict, they did not order a new trial, but presumed finally to pass upon the issues of fact presented by the pleadings, and directed a judgment accordingly.
In Young v. Central R. Co. of N. J., which was also a ease tried under the practice prevailing in the state of Pennsylvania, a judgment in favor of the plaintiff was reversed by the Circuit Court of Appeals, and the cause remanded) with instructions to the trial court, not for a new trial, but for judgment for defendant non obstante veredicto. 200 F. 359, 118 C. C. A. 465, L. R. A. 1916E, 927. The Supreme Court affirmed the judgment of reversal, and remanded the case to the trial court, but with directions for a new trial, and reversing that part of the decision of the Circuit Court of Appeals, which directed a verdict for the defendant because of the provisions of the Seventh Amendment. 232 U. S. 602, 34 S. Ct. 451, 58 L. Ed. 750.
In Pedersen v. D., L. & W. R. R., 229 U. S. 146, 33 S. Ct. 648, 57 L. Ed. 1125, Ann. Cas. 1914C, 153, the plaintiff recovered for negligence of his employer while both were in defendant’s service. There was a judgment for the plaintiff. Judgment was thereafter ordered for the defendant by the Circuit Court of Appeals (197 F. 537, 117 C. C. A. 33), on the ground that the verdict was not sustained by the evidence. The Supreme Court held that there was evidence to sustain the finding that plaintiff’s injury was due to negligence of the defendant while he was employed in interstate commerce, and the case was one for the jury’s verdict. The court said:
“A motion for a new trial was interposed by the defendant, but no ruling was had upon it, doubtless because the court concluded tJaat it could and should render judgment for the defendant on the evidence notwithstanding the verdict. In this the court was in error, first, because it was without authority so to do; * * * and, second, because the evidence did not warrant such a judgment. Un*918less the motion for a new trial was well taken, judgment should have been given for the plaintiff on the verdict,, and, subject to that qualification, the plaintiff is now entitled to such a judgment.”
And again in Myers v. Pittsburgh Coal Co., 233 U. S. 184, 34 S. Ct. 559, 58 L. Ed. 906, a verdict was rendered against the coal company. On a writ of error, the case was reversed by the Circuit Court of Appeals (203 F. 221, 121 C. C. A. 427), and it was brought to the Supreme Court on a certiorari. The Circuit Court of Appeals held that, on the facts, the plaintiff had not established a right to recover, and the judgment was reversed, without directing a new trial. The Supreme Court held that there was ample testimony to carry the case to the jury, that it was error to set aside its verdict, and concluded that the judgment of the Circuit Court of Appeals be reversed, and the judgment of the District Court be affirmed, and the ease was remanded to that court. Again in Fidelity Title Co. v. Dubois Electric Co., 253 U. S. 212, 40 S. Ct. 514, 64 L. Ed. 865, the Circuit Court of Appeals had reversed a judgment without ordering a new trial (253 F. 987, 165 C. C. A. 668), and the Supreme Court held that the question was for the jury; that the Circuit Court of Appeals had erred, and directed, “Judgment reversed; judgment of the District Court, affirmed.”
In Hoffman v. American Mills, 288 F. 768, referred to in the prevailing opinion, this court directed the District Court to enter a verdict, which had been set aside and non-suit granted. In that case the court dismissed the complaint, although it let the verdict stand, so that it might be reinstated in the event that the Circuit Court of Appeals held it was error to order a nonsuit. Thus permitting a verdict to stand is of doubtful assistance, for it is hard to conceive of how a verdict might stand in the face of a judgment nonsuiting the plaintiff. In the ease of Pellerin v. International Cotton Mills, 248 F. 242, 160 C. C. A. 320, a verdict was reinstated, but this was by stipulation of the parties as to the amount, and which also granted permission so to do.
■ To reinstate the verdict and judgment here would not be a re-examination of the facts tried by the jury, as was done in the Slocum Case by the Circuit Court of Appeals. The error was one of law in holding that there was no evidence to support the claim of employment in interstate commerce. The principle of the Slocum Case has application to any case where there is some evidence in the record supporting the plaintiff's action, although there may have been disagreement by the trial judge or the appellate court with the findings of the jury as to the evidence, or the effect thereof. But such rule has no application where the trial by jury has been had, and where there has been no error in denying the motion to submit the evidence to the jury, and a judgment has been entered approving the verdict of the jury. No denial of the right of trial by jury exists, and it is permissible to reinstate this verdict, within the rule announced in the Pedersen, Fidelity Co., and Myers Cases.
The order setting aside the verdict and judgment should he reversed, and the judgment allowed to stand as entered.